I agree with the disposition of the three assignments of error by Judge Gwin.
I agree with the analysis of the three assignments of error by Judge Gwin except for one point. As to the first assignment of error I do not agree that the record supports that the appellant made his statement to Father Zuzik after the existence of appellant's motive to falsify. I agree with the comments made by Judge Hoffman in his footnote to his concurring opinion as to that point.
  _______________________ JULIE A. EDWARDS, JUDGE